Citation Nr: 0400593	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), in excess of 30 percent 
prior to April 1, 2002, and in excess of 50 percent from 
April 1, 2002.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from January 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In pertinent part, the RO granted 
service connection for PTSD and assigned an initial 30 
percent evaluation effective November 3, 1999, the date of 
his claim.  In June 2001 and March 2002 rating decisions, the 
RO assigned temporary total ratings for periods of service-
connected hospitalization pursuant to 38 C.F.R. § 4.29 from 
March 6 to April 30, 2001, and from January 15, 2002 to March 
31, 2002.  

The appellant disagreed with the residual 30 percent 
evaluation assigned for the disability and this appeal 
ensued.  By a June 2002 rating decision, the RO granted a 50 
percent evaluation effective April 1, 2002.  The appellant 
presumably seeks the maximum benefit allowed by law and has 
not clearly expressed intent to limit his appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, the issues 
for appellate review are as styled on the title page of this 
decision.  In the analysis of this claim, the Board must 
determine whether the evidence warrants an evaluation in 
excess of 30 percent from the date of claim through March 31, 
2002, exclusive of the periods of temporary total disability, 
and whether the evidence warrants an evaluation in excess of 
50 percent from April 1, 2002.  


FINDINGS OF FACT

1.  The results of the VA examination in January 2001 
revealed an increase psychiatric symptoms beginning in June 
2000, including nervousness, anxiety, depressed affect, up 
and down moods, flashbacks and nightmares, suicidal ideation 
(without plan or attempt), and normal speech, adequate 
judgment and insight, and no hallucinations, delusions, or 
impaired thought processes; the GAF score of 61.  

2.  Following VA hospitalization ending in March 2002, PTSD 
was manifested by poor impulse control, intolerance for those 
who are irresponsible or disrespectful, and no suicidal or 
homicidal ideation, return to work in a nonsupervisory 
position, a GAF score of 55, poor eye contact, depressed 
mood, restricted affect appropriate to mood and thought 
content, resulting in moderate social and occupational 
impairment with poor prognosis.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation from June 2000 
for PTSD based on the VA examination in January 2001 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.125 to 4.130, Diagnostic Code 9411 (2003).  

2.  The criteria for an evaluation for PTSD in excess of 50 
percent subsequent to VA examination in January 2001 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.125 to 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The RO sent the appellant March 
2001 and April 2002 letters informing him of the VCAA, the 
enhanced assistance and notice responsibilities, and the 
evidence needed to substantiate the claim.  Following the 
notice of disagreement, the RO issued a September 2002 
statement of the case informing the appellant of the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The record includes VA clinical and 
hospital records though 2002, and the appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  Assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim .  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  The RO afforded the 
appellant a VA examination most recently in May 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

A.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the appellant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2003).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2003).  

The General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130 (2003), provides for the following levels of 
disability for PTSD at and above 30 percent:  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

B.  Evidence

The initial VA psychiatric examination in January 2000 did 
not render a diagnosis of PTSD, or any other psychiatric 
disorder.  Mental status examination indicated the appellant 
was appropriately dressed and adequately groomed, with normal 
speech, pleasant and euthymic mood, appropriate affect, good 
recall of events, and good judgment.  It was noted he denied 
hallucinations, delusions, and homicidal or suicidal 
thoughts.  

In a statement dated and received in September 2000, the 
appellant's spouse of 32 years reported the appellant was 
unable to be in large crowds or to tolerate loud noises.  She 
indicated they had to leave a rodeo after the first 
unexpected noise; the appellant stayed awake for days 
thereafter and experienced flashbacks of his service in 
Vietnam.  She noted that the fall was the worst part of the 
year for him, that he had increasing depression and anger 
that in turn generated anger in her, and that the appellant 
was an honest person whose pride prevented him from seeking 
care for many years.  

VA psychiatric consultation in January 12, 2001, revealed 
diagnoses of delayed onset PTSD and a GAF score of 61.  The 
report of consultation described the appellant's in-service 
activities, several traumatic incidents, and his wounding.  
It was noted that he experienced flashbacks and nightmares 
beginning in June 2000.  These nightmares became nightly in 
August 2000.  It was noted he had remained sober since 1988, 
though he had been a heavy drinker.  He was well groomed, 
polite, and timid, with occasional though mostly poor eye 
contact.  He engaged in nervous fidgeting and writhing and 
would mostly look down for the duration of the interview.  He 
interacted voluntarily and appropriately, albeit 
uncomfortably when discussing wartime experiences.  His mood 
was up and down daily, his affect depressed and restricted, 
his speech normal, his judgment and insight adequate, and his 
thought processes goal directed and coherent.  He had no 
delusions, obsessions/compulsions, or homicidal ideation, 
though he reported flashbacks, nightmares, and suicidal 
ideation without plan or attempt.  

VA hospital report of March 6 to April 7, 2001, revealed a 
diagnosis of PTSD and a GAF score of 45.  VA treatment 
records during this period noted a GAF score of 48.  During 
the hospitalization, he underwent intensive counseling.  Upon 
discharge, he was to continue outpatient counseling.  At 
discharge, he had no homicidal or suicidal thoughts, a 
pleasant mood, and logical thoughts, and was well oriented 
and without psychosis or psychotic thought.  He planned to 
return to work the week after his hospitalization; it was 
noted that the work environment caused hyper-startle and 
anger management problems.  He continued to have difficulty 
sleeping that affected his normal daily occupational and 
social functioning.  He remained hypervigilant and exhibited 
hyperarousal.  

VA clinical records in April and May 2001 noted the 
appellant's attendance at a trauma group.  He told the 
counselor he had daily reexperiences and nightmares once or 
twice per week.  He remained on medication.  

VA hospital records from January 15 to March 1, 2002, reveal 
a diagnosis of PTSD and a GAF score of 48.  He participated 
in various counseling programs.  At discharge, he noted poor 
impulse control, intolerance for those who are irresponsible 
or disrespectful, and no suicidal or homicidal ideation.  It 
was noted he required a few weeks convalescence at home prior 
to returning to work.  

VA clinical records in March and April 2002 described 
individual and group therapy sessions.  There were increased 
difficulties at work, including the need to step down from a 
supervisory position due to the stress.  

VA examination in May 2002 revealed diagnoses of PTSD and 
depression, and a GAF score of 55 currently and 61 within the 
previous year.  Mental status examination revealed the 
appellant to be noticeably agitated and fidgety, anxious, 
though cooperative.  He was appropriately dressed and groomed 
after working earlier in the day in construction.  There were 
no hallucinations, delusions, obsessions, compulsions, or 
suicidal/homicidal ideation.  The examiner reported poor eye 
contact, fair abstraction, good insight, good judgment, goal-
directed and coherent thought processes, depressed mood, 
restricted affect appropriate to mood and thought content.  
The examiner concluded that the appellant had moderate social 
and occupational impairment, with a poor prognosis 
considering his age, the disease's chronicity, and the two 
inpatient treatments without improvement.  

VA clinical records in June 2002 indicated the appellant 
participated in a trauma processing group.  The examiner 
noted that the appellant had daily intrusive thoughts and was 
severely socially and industrially impaired.  The appellant 
had recently stepped down from a supervisory position in the 
construction industry as a means of lessening his stress 
level and continued employment as a construction worker.  



C.  Application

The findings of the VA examination in January 2000 indicate 
symptomatology that is not more disabling than that 
represented by the 30 percent assigned for that time.  He was 
appropriately groomed; had normal speech, affect, memory, and 
judgment; and was without hallucination, delusion, or 
homicidal/suicidal ideation.  There was no indication of 
reduced reliability or productivity due to the psychiatric 
symptoms, or panic attacks, anxiety, or sleep impairment.  

The January 2001 VA examination, though, revealed an increase 
in the severity of the psychiatric symptoms beginning in June 
2000.  It was noted that the appellant was nervous and 
anxious, with a depressed affect, up and down moods, 
flashbacks and nightmares.  Although there was normal speech, 
adequate judgment and insight, an absence of hallucinations 
and delusions, and no impairment of thought processes, the 
appellant reported suicidal ideation (without plan or 
attempt).  These findings indicate a reduction in reliability 
and productivity that supports a 50 percent evaluation.  It 
should be noted that the examination revealed a GAF score of 
61.  The GAF scale reflects "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS  32 (4th ed. 
1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score is highly probative as it 
relates directly to the appellant's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  GAF scores from 61 to 70 
indicate "some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  DSM-IV at 32.  
This score suggests less severity than noted by the 
symptomatology.  However, the examiner's comments also 
indicate the appellant had ideas of suicide, an element of 
the criteria for a 70 percent evaluation.  Despite these 
findings corresponding to the criteria of other disability 
levels, the Board concludes that the January 2001 examination 
results support a 50 percent evaluation.  VA clinical records 
in April and May 2001, following the VA hospitalization in 
March and April 2001 (for which the appellant has already 
received a temporary total evaluation for convalescence), 
revealed continuing individual therapy and used of 
medications, and group trauma therapy to help him with his 
daily re-experiencing of his in-service events.  

Additionally, the veteran's spouse's statement has been 
considered.  She indicated that the year 2000 was one of the 
worst years for the veteran since his return from Vietnam, 
and that fall was always the worst time of year for him.  
This evidence and the findings from the VA examination in 
January 2001 support a 50 percent evaluation from June 2000.  

The appellant has received another period of temporary total 
evaluation for convalescence following a January to March 
2002 VA hospitalization.  The GAF score during this period 
was 48.  GAF scores from 41 to 50 correspond to "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  At discharge, he 
noted poor impulse control, intolerance for those who are 
irresponsible or disrespectful, and no suicidal or homicidal 
ideation, all of which support the 50 percent evaluation 
assigned by the RO.  After a few weeks convalescence at home, 
VA clinical records in March and April 2002 indicated he 
returned to work, though he needed to step down from a 
supervisory position due to stress.  At about this time, the 
appellant underwent a VA examination in May 2002 that showed 
a current GAF score of 55.  Scores of 51 to 60 represent 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers."  Id.  The 
findings of poor eye contact, depressed mood, restricted 
affect appropriate to mood and thought content, supported the 
examiner's conclusion of moderate social and occupational 
impairment, with a poor prognosis considering his age, the 
disease's chronicity, and the two inpatient treatments 
without improvement.  These findings support the 50 percent 
evaluation assigned.  A higher evaluation is not warranted, 
as there is no evidence of hallucinations, delusions, 
obsessions, compulsions, or suicidal/homicidal ideation, and 
there were notations of appropriate grooming, fair 
abstraction, good insight, good judgment, and goal-directed 
and coherent thought processes.  VA clinical records in June 
2002 revealed continued severity at the 50 percent level, 
with participation in a trauma processing group, daily 
intrusive thoughts, severe social and industrial impairment 
manifested by his decision to step down from a supervisory 
position to a less stressful and presumably less paying 
position.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is for the claim of entitlement 
to an evaluation of 50 percent for PTSD as of June 2000, 
based on the results of the January 2001 examination and the 
statement of the veteran's spouse.  It is further the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 50 percent thereafter.  


ORDER

An initial evaluation in excess of 30 percent for PTSD prior 
to the VA examination in January 2001 is granted.  

An evaluation in excess of 50 percent for PTSD subsequent to 
the VA examination in January 2001 is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



